PER CURIAM:
The motion to dismiss filed in this case is based on the face of the record, which shows that a devolutive appeal was granted to this Court by the Judge of the City Court on November 7, 1963, whereas a judgment of the lower Court was not signed until November 12, 1963. The judgment of the City Court from which the appeal was sought was rendered orally in favor of defendants in open court on November 5, 1963. The case of Viator v. Heintz, 201 La. 884, 10 So.2d 690, held that the rendition of a judgment is the signing of the judgment, and fixes the date of the signing as the date from which prescription, execution and other rights arise. This case discusses all of the cases involving this proposition, and we do not find from the wording of the LSA-Code of Civil Procedure that this has been changed.1 The appeal is, therefore, dismissed with costs to be paid by appellant.
Appeal dismissed.

. Article 1911: “Except as otherwise provided by law, all final judgments shall be read and signed by the judge in open court.” Also see editorial comments thereunder.